DETAILED ACTION
1.	This communication is in response to the response after final action filed on 6/9/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.




Reasons for allowance
2.	The prior art does not teach or fairly suggest receiving a request from a client to make changes to the object type; cloning the unlocked, existing object type from the global cache and saving the cloned object type to a separate session cache; making changes to a type definition of the cloned object type in the session cache while the object type resident in the global cache remains unlocked; after completing the changes to the type definition of the cloned object type in the session cache, locking the object type resident in the global cache; detaching the existing object type from the global cache; saving the changed cloned object type from the session cache into the global cache and thereby replacing the object type resident in the global cache; and unlocking the replaced object type in the global cache.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 17, 2022